   Case 2:20-cv-07417-JAK-SK Document 23 Filed 02/26/21 Page 1 of 2 Page ID #:348

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                    CIVIL MINUTES – GENERAL

 Case No.       2:20-cv-7417-JAK (SKx)                                    Date     February 26, 2021
 Title          Sinclair v. Yonezawa, et al.



 Present: The Honorable        Steve Kim
                   Erica Valencia                                            n/a
                   Deputy Clerk                                     Court Smart / Recorder

            Attorneys Present for Plaintiff:                  Attorneys Present for Defendants:
                    None present                                         None present


 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE RE: SANCTIONS

       Plaintiff Alexander Sinclair is ORDERED TO SHOW CAUSE in writing by no later than
9 AM on March 1, 2021, why monetary sanctions should not be imposed for violating the
Court’s Remote Settlement Conference Order. (ECF 19). The Confidential Settlement
Conference Statement submitted today, ex parte and in camera, by Plaintiff’s counsel does not
include, as required by that Order:

         (1) an “itemized statement of the monetary damages claimed and of any other relief
             sought, including the evidentiary bases for the monetary damages and/or other relief
             sought”;

         (2) a “history of past settlement discussions, offers and demands, including specifically a
             detailed summary of the proposals that [were] exchanged by the parties no later than
             two weeks before the conference, as ordered”;

         (3) a “forthright evaluation of the party’s likelihood of prevailing on each of its claims
             and/or defenses”;

         (4) the “approximate amount of attorney’s fees, time and costs expended to date, and an
             estimate of the fees, time and costs to be expended for further discovery, pretrial
             proceedings, and trial”; and

         (5) plaintiff’s “evaluation of the terms on which the case could be settled fairly and
             reasonably, considering the litigation and settlement positions of the other side.”

(ECF 19 at p. 4).




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                              Page 1 of 2
   Case 2:20-cv-07417-JAK-SK Document 23 Filed 02/26/21 Page 2 of 2 Page ID #:349

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA


                                  CIVIL MINUTES – GENERAL

 Case No.       2:20-cv-7417-JAK (SKx)                              Date    February 26, 2021
 Title          Sinclair v. Yonezawa, et al.


        What is worse, the Court takes judicial notice from the public Los Angeles County
Superior Court docket that most of Plaintiff’s submission appears to be just a verbatim copy of
his factual allegations from the complaint he filed there in Sinclair v. Nikkei Memorial Group,
et al., No. 19STCV46611, on December 26, 2019.

       As laid out in paragraph 5 of the Court’s Remote Settlement Conference Order, the
parties were warned that the “failure of any party or attorney to comply strictly with the
requirements of the Order may result in sanctions being imposed,” to include the “fees and
costs expended by the other parties in preparing for and attending the Settlement Conference.”
(ECF 19 at p. 5).

        Plaintiff may discharge this order by submitting, ex parte and in camera, a compliant
Confidential Settlement Conference Statement by no later than 9 AM on March 1, 2021,
together with a credible explanation for violating the Court’s settlement conference Order.
That explanation shall be in the form a letter brief, not to exceed three pages, which may either
be filed or submitted ex parte and in camera at Plaintiff’s election. Failure to timely comply as
directed, or failure to provide a credible explanation as ordered, will lead to the award of
monetary sanctions in the amount of the fees and costs that Defendants incurred through
February 26, 2021 in preparing for the March 3, 2021 settlement conference.

       Meanwhile, the ex parte counsel-only, pre-conference calls previously scheduled
informally for March 1, 2021 are vacated. The Court also reserves the right to impose separate
or additional monetary sanctions and/or to vacate the March 3, 2021 settlement conference if
it becomes evident from Plaintiff’s response to this order or from the confidential settlement
conference statements of either side that any party is not approaching the settlement
conference in good faith as ordered by the District Judge or that settlement discussions would
be unproductive.

         IT IS SO ORDERED.




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                          Page 2 of 2
